IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                           )
                                             )
         v.                                  ) I.D. No. 1608020446
                                             )
LOREN L. ADAMS,                              )
                                             )
         Defendant.                          )

                           Date Submitted:     May 1, 2020
                           Date Decided:       May 29, 2020

                                      ORDER

         Upon consideration of Defendant’s Motion for Sentence Modification

(“Motion”), Superior Court Criminal Rule 35, statutory and decisional law, and the

record in this case, IT APPEARS THAT:

         1.    On February 6, 2017, Defendant Loren Adams pled guilty to Possession

of a Firearm by a Person Prohibited (“PFBPP”) and Carrying a Concealed Deadly

Weapon (“CCDW”). 1         Defendant was immediately sentenced as follows: for

PFBPP, IN16-09-0105, 15 years at Level V, suspended after the 5-year minimum

mandatory term, for 2 years at Level IV (DOC Discretion), suspended after 6 months

for 18 months at supervision Level III; and for CCDW, IN16-09-0106, 8 years at

Level V, suspended for 1 year at Level III.2



1
    D.I. 8.
2
    D.I. 10.
       2.      On May 1, 2020, Defendant filed the instant Motion, asking the Court

to run the last 180 days of his Level V sentence concurrent with his Level IV

sentence.3 In support of this request, Defendant cites: (1) his completion of the

Key North Correctional Recovery Program; (2) his General Educational

Development (GED) certificate; (3) his need to support his family upon release; and

(4) his potential exposure to COVID-19.4

       3.      Superior Court Criminal Rule 35 governs motions for modification of

sentence. “Under Rule 35(b), a motion for sentence modification must be filed

within ninety days of sentencing, absent a showing of ‘extraordinary

circumstances.’”5 The Court will not consider repetitive requests for reduction or

modification of sentence.6

       4.      This is Defendant’s second request to modify his sentence under Rule

35(b), and therefore, this Motion is barred as repetitive. 7

       5.      In addition, this Motion was filed well beyond 90 days from the

imposition of Defendant’s sentences, and it is therefore time-barred under Rule



3
  D.I. 16.
4
  Id.
5
  Croll v. State, 2020 WL 1909193, at *1 (Del. Apr. 17, 2020) (TABLE) (affirming the Superior
Court’s denial of a motion for modification of sentence where the motion was repetitive and filed
beyond the 90-day limit); see Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When
a motion for reduction of sentence is filed within ninety days of sentencing, the Superior Court has
broad discretion to decide whether to alter its judgment.”).
6
  Super. Ct. Crim. R. 35(b).
7
  See D.I. 14, 16.
                                                  2
35(b).

         6.    The Court will consider an application made more than 90 days after

the imposition of sentence only in “extraordinary circumstances,” or pursuant to 11

Del. C. § 4217. Delaware law places a heavy burden on the moving party to

establish extraordinary circumstances in order to “uphold the finality of sentences.”8

“Extraordinary circumstances” excusing an untimely Rule 35(b) motion are

circumstances that “specifically justify the delay, are entirely beyond a petitioner’s

control, and have prevented the applicant from seeking the remedy on a timely

basis.”9 Mitigating factors that could have been presented at sentence, exemplary

conduct, or successful rehabilitation while incarcerated does not constitute

“extraordinary circumstances.”10

         7.    Although Defendant’s rehabilitation efforts are commendable, the

Court does not find that Defendant has set forth facts establishing “extraordinary

circumstances.”

         8. The sentences are appropriate for all the reasons stated at the time of

sentencing. No additional information has been provided to the Court that would

warrant a reduction or modification of Defendant’s sentences.


8
  State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015).
9
   State v. Culp, 152 A.3d 141, 145 (Del. 2016) (internal quotations omitted) (quoting Diaz, 2015
WL 1741768, at *2).
10
    See id. at 145–46 (recognizing that participation in educational and rehabilitative prison
programs is commendable, but does not by itself constitute “extraordinary circumstances” for
purposes of Rule 35(b)).
                                                3
     NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Sentence Modification of Sentence is DENIED.




                                               Jan R. Jurden
                                         Jan R. Jurden, President Judge




Original to Prothonotary:
cc: Loren L. Adams (SBI# 00516517)
      Cynthia Hurlock, DAG




                                     4